IN THE COURT OF APPEALS OF IOWA

                            No. 3-1112 / 13-0507
                            Filed February 5, 2014

BILL WEST and EVELYN WEST,
      Plaintiffs-Appellants,

vs.

AUGUST ZIEGLOWSKY and
SYSTEMS UNLIMITED, INC.,
     Defendants-Appellees.
________________________________________________________________

      Appeal from the Iowa District Court for Johnson County, Carl D. Baker,

Judge.



      Bill and Evelyn West appeal the jury verdict in this personal injury action

against August Zieglowsky and Systems Unlimited. AFFIRMED.



      Howard E. Zimmerle of Warner & Zimmerle, Davenport, for appellants.

      James P. Craig of Lederer Weston Craig PLC, Cedar Rapids, for appellee

Systems Unlimited, Inc.

      Matthew Nagle of Lynch Dallas, P.C., Cedars Rapids, for appellee August

Zieglowsky.



      Considered by Doyle, P.J., and Tabor and Bower, JJ.
                                           2



BOWER, J.

       Bill and Evelyn West (West) appeal the jury verdict in this personal injury

action against August Zieglowsky and Systems Unlimited (Systems).                  West

argues the district court erred in admitting evidence of West’s history of

exaggerating the severity of his physical condition.         We find the challenged

evidence was relevant and not unfairly prejudicial. We affirm.

I.     Background Facts and Proceedings

       Bill West was injured in an automobile accident when the semi he was

driving was struck by a vehicle driven by August Zieglowsky. 1 West alleged

Zieglowsky was negligent in operating the motor vehicle and brought claims for

past and future medical expenses, past and future lost wages, loss of earning

capacity, past and future loss of function of mind and body, past and future pain

and suffering, and loss of spousal consortium.2

       West argues the jury’s verdict was unfairly prejudiced by the presentation

of evidence concerning his prior injuries. More specifically, the evidence showed

West had, when previously injured, exaggerated and reported symptoms that did

not match objective medical observations.

       After initially deciding to exclude the evidence, the district court admitted

the evidence as relevant on the issue of the existence and extent of West’s

injuries.




1
  At the time of the accident, Zieglowsky was driving the vehicle in the course and scope
of his employment with Systems Unlimited.
2
  Evelyn West also brought a claim for loss of consortium. Evelyn’s claim is not at issue
in this appeal.
                                         3



II.      Standard of Review

         “We review evidentiary rulings for abuse of discretion.” State v. Huston,

825 N.W.2d 531, 537 (Iowa 2013). We will reverse the decision of the district

court only where it impacts the substantial rights of the complaining party. Iowa

R. Evid. 5.103(a); McClure v. Walgreen Co., 613 N.W.2d 225, 235 (Iowa 2000).

III.     Discussion

         West argues admission of the evidence concerning his history of

exaggeration, when describing his physical condition, was improper because the

value of the evidence was outweighed by the danger of unfair prejudice.

         When considering whether evidence should have been admitted or

excluded, we must answer two questions. Graber v. City of Ankeny, 616 N.W.2d

633, 638 (Iowa 2000). First, is the evidence relevant; and second, if it is relevant,

is the value of the evidence substantially outweighed by the danger of unfair

prejudice. Id. West appears to concede the first question, whether the evidence

is relevant. We agree. The more important question is whether the value of the

evidence is outweighed by the danger of unfair prejudice. See Iowa. R. Evid.

5.403.

         Our supreme court has approved the admission of evidence of past

injuries or sickness when the evidence helps the jury understand the extent of

the present injury. Pexa v. Auto Owners Ins. Co., 686 N.W.2d 150, 158–59

(Iowa 2004).     Recognizing all evidence will result in some prejudice, we are

directed to focus upon whether that prejudice is unfair; tending to lead the jury to

make determinations based upon an improper or emotional, basis. See id.
                                          4



       We find the challenged evidence to be relevant both to causation and the

extent of West’s damages. The evidence was of greater importance on the loss

of consortium and pain and suffering claims, because part of the jury’s task was

to consider how West was able to enjoy life both before and after the accident.

See id.; Poyzer v. McGraw, 360 N.W.2d 748, 753 (Iowa 1985). Evidence of

West’s past injuries, and particularly the accuracy of his complaints, could assist

the jury in evaluating his present condition.

       The evidence represents an attack on West’s credibility and therefore

carries a substantial danger of arousing the emotions of the jury. In this instance,

however, we find the evidence is not unfairly prejudicial, and the probative value

of the evidence is substantial for the purpose of assisting the jury in

understanding and evaluating West’s claims. We find the district court did not

abuse its discretion in admitting the challenged evidence.

       West also argues the evidence should have been excluded because it

confused the issues and served to distract the jury.            West relies upon

Mohammed v. Otoadese, 738 N.W.2d 628, 633 (Iowa 2007), where our supreme

court cautioned against district courts admitting evidence of prior, unrelated

claims. For the purpose offered here, we find the evidence is not confusing and

was not likely to lead to the consideration of collateral issues. The evidence did

not tend to negatively reflect upon West’s character as someone unreasonably

accident prone or litigious. See Nepple v. Weifenbach, 274 N.W.2d 728, 733

(Iowa 1979). The fact is West’s prior injuries were not presented to the jury, as in

Nepple, with no direction on how to use the information. Rather, the evidence
                                         5



was provided for a specific, easily understood, guided, and relevant purpose—to

assist the jury in understanding the extent of West’s injuries and to assess the

credibility of his injury claims. The district court did not abuse its discretion in

admitting the evidence for these purposes.

       AFFIRMED.